 



Contract No. 31050000

No-Notice Storage and Transportation Delivery Service Agreement
Rate Schedule NNT-1

between

Colorado Interstate Gas Company

and

Public Service Company of Colorado

Dated: October 1, 2001

 



--------------------------------------------------------------------------------



 



Contract No. 31050000

No-Notice Storage and Transportation Delivery Service Agreement
Rate Schedule NNT-1

--------------------------------------------------------------------------------



    The Parties identified below, in consideration of their mutual promises,
agree as follows:   1.   Transporter: COLORADO INTERSTATE GAS COMPANY   2.  
Shipper: PUBLIC SERVICE COMPANY OF COLORADO   3.   Applicable Tariff:
Transporter’s FERC Gas Tariff, First Revised Volume No. 1, as the same may be
amended or superseded from time to time (“the Tariff”).   4.   Changes in Rates
and Terms: Transporter shall have the right to propose to the FERC changes in
its rates and terms of service, and this Agreement shall be deemed to include
any changes which are made effective pursuant to FERC Order or regulation or
provisions of law, without prejudice to Shipper’s right to protest the same.  
5.   Transportation Service: Transportation Service at and between Point of
Withdrawal and Primary Point(s) of Delivery shall be on a firm basis. Delivery
of quantities at Secondary Point(s) shall be in accordance with the Tariff.  
6.   Delivery: Transporter agrees to transport and deliver Delivery Quantities
to Shipper (or for Shipper’s account) at the Point(s) of Delivery identified in
the attached Exhibit “A.” Minimum and Maximum delivery pressures, as applicable,
are listed on Exhibit “A.”   7.   Rates and Surcharges: As set forth in Exhibit
“B.” For example, Transporter and Shipper may agree that a specified discount
rate will apply: (a) only to certain specified firm service entitlements under
this Agreement; (b) only if specified quantity levels are actually achieved
under this Agreement (with higher rates, charges, and fees applicable to all
quantities above those levels, or to all quantities under the Agreement if the
specified levels are not achieved); (c) only to production reserves committed by
the Shipper; (d) only during specified time periods; (e) only to specified
Point(s) of Receipt, Point(s) of Delivery, mainline area segments, supply areas,
Transportation routes, or defined geographical areas under the associated
Transportation Agreement; or (f) in a specified relationship to the quantities
actually Delivered (i.e., that the rates shall be adjusted in a specified
relationship to quantities actually Delivered); provided, however, that any such
discounted rates set forth above shall be between the minimum and maximum rates
applicable to the service provided under this Agreement.       In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rates so that such rate component must be adjusted
downward to equal the new applicable maximum rate, then other rate components
may be adjusted upward to achieve the agreed overall rate, so long as none of
the resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates that had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.   8.   For the period October 1, 2001 through Aprf 30,
2007:

     
Maximum Delivery Quantity (“MDQ”):
  637,144 Dth per Day
Maximum Available Capacity (“MAC”):
  20,712,888 Dth
Maximum Daily Injection Quantity (“MDIQ”):
  203,691 Dth per Day
Maximum Daily Withdrawal Quantity (“MDWQ”):
  637,144 Dth per Day

1



--------------------------------------------------------------------------------



 



Contract No. 31050000



    All storage entitlements as stated herein (“MAC”, “MDIQ”, and “MDWQ”) are
based on an Average Thermal Content of Gas in Storage of 1,000 Btu per cubic
foot. The Available Daily Injection Quantity (“ADIQ”), Available Daily
Withdrawal Quantity (“ADWQ”), and storage entitlements shall be subject to the
General Terms and Conditions of the Tariff and stated on Transporter’s
Electronic Bulletin Board.   9.   Negotiated Rate Agreement: No

             
10.
Term of Agreement:   Beginning:   October 1, 2001

    Extending through:   April 30, 2007



11.   Notices, Statements, and Bills:

         
To Shipper:
 
  Invoices for Transportation:

      Public Service Company of Colorado

      1099 18th Street, Suite 3000

      Denver, Colorado 80202

      Attention: Vivian Ruth
 
       
 
  All Notices:

      Public Service Company of Colorado

      1099 18th Street, Suite 3000

      Denver, Colorado 80202

      Attention: Kurt Haeger
 
       
 
  To Transporter:

      See Notices, Payments, Nominations, and Points of Contact sheets in the
Tariff.



12.   Supersedes and cancels prior Agreement: When this agreement becomes
effective, it shall supersede and cancel the following agreement between the
Parties: The No-Notice Storage and Transportation Delivery Service Agreement
between Transporter and Shipper dated April 1, 1999, and referred to as
Transporter’s Agreement No. 31026000E.   13.   Adjustments to Rate
Schedule NNT-1 and/or General Terms and Conditions: N/A   14.   Incorporation by
Reference: This Agreement in all respects shall be subject to the provisions of
Rate Schedule NNT-1 and to the applicable provisions of the General Terms and
Conditions of the Tariff as filed with, and made effective by, the FERC as same
may change from time to time (and as they may be amended pursuant to Section 12
of the Agreement).

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

             
Transporter:
  Shipper:
 
           
COLORADO INTERSTATE GAS COMPANY
  PUBLIC SERVICE COMPANY OF COLORADO      
By:
/s/ THOMAS L. PRICE   By:   /s/ PAUL J. BONAVIA

         

Thomas L. Price
Vice President   Name:   Paul J. Bonavia

           
Approved
           
By:
  [ILLEGIBLE]   Title:   Vice President

         
 
  Legal Dept.        
 
           
Accepted and agreed to this
  Accepted and agreed to this day of

                                     
11
  day of   March ,   2002.         day of     , 2002.  
 
                                   

2



--------------------------------------------------------------------------------



 



Contract No. 31050000

Exhibit “A”

No-Notice Storage and Transportation Delivery Service Agreement
between

Colorado Interstate Gas Company
and
Public Service Company of Colorado

Dated: October 1, 2001



1.   Shipper’s Maximum Delivery Quantity (“MDQ”): 637,144 Dth per Day   2.  
Shipper’s Maximum Available Capacity (“MAC”): 20,712,888 Dth   3.   Shipper’s
Maximum Daily Injection Quantity (“MDIQ”): 203,691 Dth per Day   4.   Shipper’s
Maximum Daily Withdrawal Quantity (“MDWQ”): 637,144 Dth per Day

                                 
 
            Primary Point(s) of               Primary Point(s) of          
Delivery Quantity     Minimum Delivery     Maximum Delivery   Delivery (Note 1)
  Effective Dates     (Dth per Day) (Note A)     Pressure (p.s.i.g.)    
Pressure (p.s.i.g.)  
 
Brush Group
    10/01/01 - 4/30/07       4,000                  
 
                               
Corral Gulch
    10/01/01 - 4/30/07       0               700  
 
                               
East Denver Group
    10/01/01 - 4/30/07       534,864                  
 
                               
Ft. Lupton
    10/01/01 - 4/30/07       68,280               350  
 
                               
Greeley Group
    10/01/01 - 4/30/07       0                  
 
                               
Little Horse
    10/01/01 - 4/30/07       0               700  
 
                               
Lodgepole
    10/01/01 - 4/30/07       0               753  
 
                               
Pueblo Group
    10/01/01 - 4/30/07       30,000                  
 

NOTES:



(A)   Attached below is a table entitled “Primary Points of Delivery” that
details the individual Primary Point(s) of Delivery, Points of Delivery
Quantity, and delivery pressures. Shipper shall have the right to take Delivery
of quantities up to the group aggregate limit listed above at any point within
the group subject to the lesser of the Primary Point of Delivery Quantity or the
meter capacity.

Primary Point(s) of Delivery

--------------------------------------------------------------------------------

                                              Primary Point(s) of              
Primary Point(s) of           Delivery Quantity     Minimum Delivery     Maximum
Delivery   Delivery (Note 1)   Effective Dates     (Dth per Day) (Note 2)    
Pressure (p.s.i.g.)     Pressure (p.s.i.g.)  
 
Ft. Lupton
    10/01/01 - 4/30/07       68,280               350  
 
EAST DENVER GROUP:
                               
 
                               
Arapahoe Hills
    10/01/01 - 4/30/07       156             LP 
 
                               
East Denver
    10/01/01 - 4/30/07       482,040               250  
 
                               
East Quincy
    10/01/01 - 4/30/07       48,464       280          
 
                               
First Creek (Note 3)
    10/01/01 - 4/30/07       0               920  
 
                               
Green Valley (Note 3)
    10/01/01 - 4/30/07       0       200          

A-1



--------------------------------------------------------------------------------



 



Contract No. 31050000

                                 
 
            Primary Point(s) of               Primary Point(s) of          
Delivery Quantity     Minimum Delivery     Maximum Delivery   Delivery (Note 1)
  Effective Dates     (Dth per Day) (Note 2)     Pressure (p.s.i.g.)    
Pressure (p.s.i.g.)  
 
Grimm
    10/01/01 - 4/30/07       0       200          
 
                               
Hidden Village
    10/01/01 - 4/30/07       521             LP 
 
                               
Inspiration Point
    10/01/01 - 4/30/07       106     (Note 4)          
 
                               
Mesa
    10/01/01 - 4/30/07       0       275          
 
                               
Schaeffer-Weeks
    10/01/01 - 4/30/07       2,948       200          
 
                               
Second Creek (Note 3)
    10/01/01 - 4/30/07       1,424       400          
 
                               
Whispering Pines
    10/01/01 - 4/30/07       270,805     (Note 5)       650  
 
PUEBLO GROUP:
                               
 
                               
Air Base
    10/01/01 - 4/30/07       1,559               100  
 
                               
B.F. Goodrich
    10/01/01 - 4/30/07       159       100          
 
                               
Colorado Fire Clay Co.
    10/01/01 - 4/30/07       256             LP 
 
                               
Comanche Power Plant
    10/01/01 - 4/30/07       147       200          
 
                               
Dave Fountain Tap
    10/01/01 - 4/30/07       64             LP 
 
                               
Devine
    10/01/01 - 4/30/07       962               150  
 
                               
Hendrick Tap
    10/01/01 - 4/30/07       90             LP 
 
                               
Pinon
    10/01/01 - 4/30/07       39             LP 
 
                               
Pueblo County Poor Farm
    10/01/01 - 4/30/07       1,689               150  
 
                               
Pueblo North
    10/01/01 - 4/30/07       21,310               150  
 
                               
Pueblo South (Note 6)
    10/01/01 - 4/30/07       43,790               225  
 
                               
Pueblo West
    10/01/01 - 4/30/07       4,158               275  
 
                               
Vineland
    10/01/01 - 4/30/07       650               100  
 
                               
Welton Ditch Company
    10/01/01 - 4/30/07       127             LP 
 
BRUSH GROUP (Note 3):
                               
 
                               
3T Cattle Company
    10/01/01 - 4/30/07       407             LP 
 
                               
Adena School
    10/01/01 - 4/30/07       135               90  
 
                               
Brush
    10/01/01 - 4/30/07       4,741               125  
 
                               
Engineer Station 543+17
    10/01/01 - 4/30/07       83               50 (7)
 
                               
Fort Morgan Country Club
    10/01/01 - 4/30/07       272               150  
 
                               
Front Range Airport
    10/01/01 - 4/30/07       653             LP 
 
                               
John Yager Tap
    10/01/01 - 4/30/07       135             LP 
 
                               
Knox Tap
    10/01/01 - 4/30/07       83               90  
 
                               
Log Lane
    10/01/01 - 4/30/07       1,361               90  
 
                               
Ruebel Tap
    10/01/01 - 4/30/07       967             LP 
 
                               
Tom Cooper
    10/01/01 - 4/30/07       163             LP 
 
                               
Wiggins/Roundup
    10/01/01 - 4/30/07       0       600          
 

A-2



--------------------------------------------------------------------------------



 



Contract No. 31050000

NOTES:



(1)   Information regarding Point(s) of Receipt and Point(s) of Delivery,
including legal descriptions, measuring Parties, and interconnecting Parties,
shall be posted on Transporter’s Electronic Bulletin Board. Transporter shall
update such information from time to time to include additions, deletions, or
any other revisions deemed appropriate by Transporter.   (2)   The sum of the
Delivery Quantities at Point(s) of Delivery shall be equal to or less than
Shipper’s MDQ.   (3)   The gas delivered at this Point of Delivery shall be
equal to an input factor (heating value divided by the square root of the
specific gravity) of 1,319, plus or minus 6 percent, unless otherwise agreed to
by Shipper and Transporter.   (4)   Inspiration Point maximum pressure is line
pressure not less than 350 p.s.i.g. in November, December, January, and
February; not less than 325 p.s.i.g. in September, October, March, and April;
and not less than 260 p.s.i.g. in May, June, July, and August.   (5)  
Whispering Pines delivery pressure shall not exceed 650, but shall be not less
than 350 in November, December, January, and February; not less than 325 in
September, October, March, and April; and not less than 260 in May, June, July,
and August.   (6)   Deliveries at Transporter’s South Pueblo Point of Delivery
shall be measured at Transporter’s South Pueblo measurement station, and
delivery shall be at the terminus of Transporter’s pipeline located at Shipper’s
regulator station at the intersection of U.S. Highway 50 and Santa Fe Drive.
Delivery pressure shall be determined at the point of measurement.   (7)  
Shipper may take gas at this Point of Delivery at pressures up to 90 p.s.i.g.
when Transporter has such pressure available.

A-3



--------------------------------------------------------------------------------



 



Contract No. 31050000

Exhibit “B”

No-Notice Storage and Transportation Delivery Service Agreement
between
Colorado Interstate Gas Company
and
Public Service Company of Colorado

Dated: October 1, 2001

             
 
    Commodity             Injection Rate   Fuel Reimbursement   Surcharges
 
Storage Injection
  (Note 1)   (Note 2)   (Note 3)
 

                 
 
    R1 Reservation   Commodity         Primary Point(s) of Delivery   Rate  
Delivery Rate   Term of Rate   Surcharges
 
As listed on Exhibit “A”
  (Note 1)   (Note 1)   10/01/01 - 4/30/07   (Note 3)
 

NOTES:



(1)   Unless otherwise agreed by the Parties in writing, the rates for service
hereunder shall be Transporter’s maximum rates for service under Rate
Schedule NNT-1 or other superseding Rate Schedule, as such rates may be changed
from time to time.   (2)   Fuel Reimbursement shall be as stated on
Transporter’s Schedule of Surcharges and Fees in the Tariff, as they may be
changed from time to time, unless otherwise agreed between the Parties.   (3)  
Applicable Surcharges:
All applicable surcharges, unless otherwise specified, shall be the maximum
surcharge rate as stated in the Schedule of Surcharges and Fees in the Tariff,
as such surcharges may be changed from time to time.       Gas Quality Control
Surcharge:
The Gas Quality Control Reservation Rate and commodity rate shall be assessed
pursuant to Article 20 of the General Terms and Conditions as set forth in the
Tariff.       GRI:
The GRI Surcharge shall be assessed pursuant to Article 18 of the General Terms
and Conditions as set forth in the Tariff.       Order No. 636 Transition Cost
Mechanism:
Surcharge(s) shall be assessed pursuant to Article 21 of the General Terms and
Conditions as set forth in the Tariff.       ACA:
The ACA Surcharge shall be assessed pursuant to Article 19 of the General Terms
and Conditions as set forth in the Tariff.

B-1